Citation Nr: 1424185	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim.

The issue was previously remanded by the Board in April 2011 for additional development.  The issue has since returned to the Board.  

The Board notes the supplemental statement of the cases from May 20, 2011 and May 31, 2011 include entitlement to an increased rating for post traumatic stress disorder (PTSD).  However, the Board granted entitlement to service connection for PTSD in the April 2011 decision.  The grant of service connection represented the full benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 36 (1993).

In September 2010, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has degenerative disc disease of the lumbar spine that is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW
Service connection for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this claim in April 2011 for further development, specifically for a VA examination to adequately address the etiology of the Veteran's condition and to obtain updated treatment records, including any records further identified by the Veteran.  The Veteran was provided a VA examination in May 2011, updated VA treatment records were associated with the claims file and the Veteran was notified of his opportunity to submit or identify any additional treatment records.  The claim was readjudicated in May 20, 2011 and May 31, 2011 supplemental statement of the cases (SSOCs).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letters dated in June 2007, July 2007, May 2008 and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has indicated he is in receipt of Social Security Administration (SSA) benefits but not disability benefits.  See September 2010 Board Hearing transcript, pg. 16.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was provided a VA examination in May 2011 for his spine.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's degenerative disc disease of the lumbar spine was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran was assisted at the September 2010 hearing by an accredited representative from the Disabled American Veterans, and, during the hearing, the Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the Veteran's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran asserts he is entitled to service connection for degenerative disc disease of the lumbar spine.

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  See May 2011 VA spine examination.  

The Veteran contends he injured his back as a result of handling heavy projectile weapons and other supplies while aboard the USS Newport News.  See September 2010 Board Hearing transcript, pgs. 12-13.  The Veteran's personnel records show that the Veteran served on the USS Newport News from September 1968 to April 1970.  Notably, he was awarded a Bronze Star for his service and personnel records specifically document that the Veteran participated and received Hostile Fire Pay for combat operations in Vietnamese waters, which indicates combat exposure during his service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation). See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

However, although the presumption of a back injury during combat in service is acknowledged, there must still be competent evidence etiologically linking the Veteran's injury in service to a current back disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

As an initial matter, the Board observes that arthritis was not manifested during service or within one year of the Veteran's retirement from active duty in April 1970.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

The Veteran's service treatment records (STRs) are absent any complaints, treatment or diagnosis of any back condition or back injury.  The January 1967 enlistment examination and March 1970 exit examination indicated normal findings of the spine and other muskoskeletal conditions.  The lack of complaints or treatment weighs against the claim.  

The Veteran was afforded a VA spine examination in May 2011.  The Veteran's diagnosis was lumbar degenerative disc disease with muscle spasms.  The Veteran provided a history of his duties while in the military which included managing heavy loads that shifted at sea and that he sprained his lower back.  The sprain resulted in one to two days of pain and stiffness without treatment.  He reported he was not seen or evaluated for back pains and had no complaints of back pain at discharge.  Post-service he worked as a carpenter for several years until the mid-1980s when he became homeless secondary to substance abuse.  He did not see a medical provider for back symptoms but occasionally took over the counter pain medication for symptoms.  He was frequently influenced by heroin which he contended masked back symptoms for years.  He reported seeking VA medical care in 2000 and his first documented complaints of back pain were in 2005.  X-rays and MRI of the lumbar spine showed mild multi-level degenerative disc disease of the lumbar spine.  Recent plain films from 2010 showed a progression in the severity of degenerative disease of the lumbar spine.  A dexa scan was performed which was normal.  

The 2011 VA examiner provided a negative nexus opinion between the Veteran's low back condition and service.  The examiner, while acknowledging the Veteran's reports of back pain during service that resolved in 1 to 2 days without treatment, rationed that there was no evidence of a "significant lumbar spine injury in service with continuity of symptoms dating to the present time."  The examiner observed that there was only documentation that there was not a spine condition in his service treatment records.  Further, there was no documentation of continuity or lumbar spine complaints after service until about thirty five years following separation.  The examiner felt that the Veteran's experiences and occupational activities during his life and after service in addition to his age and genetic influences were the most likely contributing factor for his development of degenerative lumbar spine disease.  The Board affords the VA examiner's negative nexus opinion supported by a well detailed rationale and medical knowledge great probative weight.  

VA treatment records from 2006 through 2013 show complaints of low back pain and degenerative changes in the lumbar spine through imaging studies.  The Veteran initially reported low back problems in a September 26, 2006 record.  In a June 11, 2007 consultation the Veteran reported having back pain over twenty five years.  The Board notes that although the Veteran reported a history of back pain, the first documented evidence of back problems is over 35 years since the Veteran's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran testified during his September 2010 Board hearing about various duties in service that contributed to a back injury.  The Veteran believed his back injury was caused by putting projectiles away but other strenuous duties such as handling rope and picking up supplies could have caused the injury.  He did not seek treatment until 2006 for his back.  He reported his back bothered him at discharge and symptoms continued since.  He also stated back problems occurred two or three years after service.  He denied any post-service injuries.  The Veteran reported that physicians indirectly told him his back condition was related to service because they asked him what type of work he did and he never worked construction, only refinishing antiques.  

Although the Veteran asserts his low back condition was caused by his military service, he is not competent to attest to the etiology of his medical condition, as it requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his back condition are afforded little probative weight.  

The Board notes the Veteran's assertions that he suffered from a back condition at the time of his discharge and symptoms of continuity.  See September 2010 Board Hearing transcript, pg. 15.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.' Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of back problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  Despite the Veteran's current reports of back problems at the time of his service discharge, as noted above, the Veteran's service treatment records do not include complaints, treatment or diagnosis of low back pain.  Furthermore, a physical examination of the Veteran's back was normal at separation.

After service, there is no indication that the Veteran sought treatment for back problems for multiple decades post-service, as discussed above.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service. Rather, the Veteran had no complaints or documentation of a strain in service and denied any symptoms during subsequent separation physical examinations. Accordingly, the Board finds that the Veteran's current statements are unreliable and not credible with respect to the question of onset of his claimed low back disability.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's back, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA physician has reviewed the record and concluded that the Veteran's low back disability is not related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for a degenerative disc disease of the lumbar spine must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


